           Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 1 of 49




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DONALD P. ROSENDALE,

                             Plaintiff,
                                                                               9/7/2021
       -against-

                                                               No. 19-cv-9263 (NSR)
MR. COOPER GROUP INC. d/b/a Nationstar                         OPINION & ORDER
Mortgage; NATIONSTAR MORTGAGE LLC,
directly and as loan servicer for an unspecified
Nationstar HECM Acquisition Trust; CHAMPION
MORTGAGE; DR. BEN CARSON, in his capacity
as Secretary of the U.S. Department of Housing and
Urban Development,
                               Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff Donald Rosendale (“Plaintiff” or “Rosendale”), a pro se litigant and elderly

reverse mortgagor, commenced this action by filing a Complaint on October 7, 2019, asserting

various claims against Mr. Cooper Group Inc. (“Mr. Cooper”) arising chiefly from alleged

misconduct in the servicing of his reverse mortgage. More recently, on February 26, 2020,

Plaintiff filed a nine-count Second Amended Complaint (“SAC”) (ECF No. 25) asserting claims

against Mr. Cooper, Nationstar Mortgage LLC (“Nationstar”) (collectively with Mr. Cooper,

“Defendants”), Champion Mortgage (“Champion”) 1, and Dr. Ben Carson 2 in his former official

capacity as the Secretary of the United States Department of Housing and Urban Development. In


       1
        Champion has not appeared in this litigation, and as discussed below, may be a trade
name for Nationstar rather than an independent entity. Frustratingly, Defendants did not raise
the nonexistence of Champion Mortgage as a basis to dismiss the claim and the Court does not
sua sponte address this issue.
       2
         Plaintiff subsequently voluntarily dismissed claims against Dr. Ben Carson. (See ECF
Nos. 59, 60.)
         Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 2 of 49




sum, Plaintiff asserts the following claims: (1) violation of the Real Estate Settlement Procedures

Act (“RESPA”) § 2605(e) (“Section 2605”); (2) violation of the Truth in Lending Act (“TILA”),

15 U.S.C. § 1641(g) (“Section 1641”); (3) common law conversion; (4) common law gross

negligence; (5) breach of the implied covenant of good faith and fair dealing; (6) violation of N.Y.

Gen. Bus. Law (“GBL”) § 349 (“Section 349”); (7) intentional infliction of emotional distress; and

(8) statutory invalidation of a recorded instrument pursuant to N.Y. Real Property Law § 329

(“Section 329”). Presently before the Court is Defendants’ motion to dismiss the SAC pursuant

to Federal Rules of Civil Procedure 12(b)(6).         (See Defendants’ Notice of Motion and

Memorandum in Support of their Motion to Dismiss (“Defs’ Mem.”) (ECF No. 32.).) Plaintiff

opposed the motion. (See Plaintiff’s Memorandum in Opposition to Defendants’ Motion to

Dismiss (“Pl’s Opp.”) (ECF No. 34).) Defendants subsequently replied in further support of their

motion. (See Defendants’ Memorandum in Further Support of their Motion to Dismiss (“Defs’

Reply”) (ECF No. 35).)

       For the following reasons, Defendants’ motion is GRANTED in part, and DENIED in

part:(1) the Court dismisses Plaintiff’s RESPA, TILA, breach of the implied covenant of good

faith and fair dealing, and intentional infliction of emotion distress claims without prejudice; and

(2) Defendants’ motion is denied with respect to Plaintiff’s conversion, gross negligence, Section

329 claim, and one of the Section 349 claims.

                                  FACTUAL BACKGROUND

       The following facts are derived from the SAC, exhibits attached to the SAC, and exhibits

attached by Plaintiff in opposing Defendants’ motion to dismiss, and are accepted as true for the

purposes of this motion.




                                                 2
              Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 3 of 49




 I.          Execution of the At-Issue Reverse Mortgage in 2009.

             On or around June 4, 2009, Mr. Rosendale entered into a Home Equity Conversion Loan

      with MetLife Home Loans (“MetLife”) and the Secretary of the Department of Housing and Urban

      Development (“HUD”), wherein Plaintiff was given access to a credit line up to a maximum

      principal amount of $862,500. (ECF No. 33-1 (the “Note”).) The loan was secured through an

      Adjustable Rate Reverse Mortgage also executed on or around June 4, 2009. (SAC ¶ 26; SAC Ex.

      A (the “Reverse Mortgage”).) Pursuant to the terms of the Reverse Mortgage, Plaintiff Rosendale

      is the mortgagor or borrower, the mortgages were executed in favor of MetLife and HUD, and the

      mortgaged property was Plaintiff’s residence at 4848 Route 44, Amenia, New York 12501. (Id.)

             Plaintiff alleges that during the negotiation of the Reverse Mortgage, he objected to an

      inaccurate property description proposed by counsel for MetLife and that, subsequently, the

      Reverse Mortgage was signed without a property description. (SAC ¶ 28.) He objected to the

      inclusion of several acres of land (called “the abandoned road”) within the property description

      because he did not own the abandoned road at that time. However, on June 13, 2009—almost ten-

      days after he signed the Reverse Mortgage and Note on June 4, 2009—the incorrect property

      description was allegedly added back into the operative documents, his signature was improperly

      notarized by Maria Greco, and the notary reflected on the recorded mortgage was actually not

  present when he signed the Note and Reverse Mortgage. (Id. ¶¶ 66; 118.)

II.          Assignment of Reverse Mortgage to Nationstar and Related Entities

             Plaintiff alleges that MetLife sold its reverse mortgage business and assigned its interest in

      the Reverse Mortgage to “Nationstar” in or around April 2012. (SAC ¶ 26.) Plaintiff also

  acknowledges that “as assignment of mortgage was recorded with the Dutchess County Clerk from

  the original lender, MetLife to a Champion Mortgage Co” in or around September 2012. (Id. ¶



                                                       3
           Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 4 of 49




30.) Public records, subject to judicial notice, confirm that the MetLife assigned the Reverse

Mortgage to Champion on September 7, 2012, as recorded on October 1, 2012. (ECF No. 33-5.)

       On the face of the SAC there is some uncertainty as to the particular roles of individual

entities named as defendants. 3 Mr. Cooper is referred to as a distinct entity related to several

codefendants, and allegedly does business under the name “Nationstar Mortgage” (whether Mr.

Cooper independently holds any mortgages, provides servicing to mortgagors, or is simply a

passive parent company remains unclear to the Court). (SAC ¶ 1 n.1.) Codefendant Nationstar is

a separately incorporated entity that is a subsidiary of Mr. Cooper. (ECF No. 12.) Champion

Mortgage is apparently a trade name under which “Nationstar acts as a servicer of reverse

mortgages.” (SAC ¶ 13.) A review of documents attached and incorporated into the SAC indicates

the following: (1) Nationstar is performing business under the name Champion Mortgage. (See

SAC Ex. G (stating “Nationstar Mortgage LLC d/b/a Champion Mortgage is licensed by the New

York City Department of Consumer Affairs License Number 1392003.”) (2) Mr. Cooper is a

publicly traded company that indirectly became the parent company to Nationstar when it acquired

Nationstar Mortgage Holding Inc. (a parent company of entities including Nationstar) in or around

July 31, 2018. (See SAC ¶ 80 (describing, referencing, and citing the Mr. Cooper Form 10Q for

the quarterly period ended June 30, 2019 which details the transactional history leading to the

merger between WMIH Corp. (a predecessor of Mr. Cooper) and Nationstar Mortgage Holdings,




       3
         As discussed below, Plaintiff is being granted leave to further amend his complaint.
The Court did not have occasion to address whether Plaintiff adequately alleged conduct by
certain defendants—e.g., Champion, and the Unspecified Nationstar HECM Acquisition
Trusts—because Defendants did not argue that Plaintiff engaged in shotgun pleading.
Nonetheless, Plaintiff might wish to shore up his allegations as to what conduct is distinctly
attributable to each of the distinct defendants or whether he claims they conspired and acted
collectively.
                                                4
            Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 5 of 49




   Inc.). So, read liberally, Plaintiff alleges that Nationstar is his servicer and possibly also the holder

   of the Reverse Mortgage.

           Plaintiff also alleges that some interest in his mortgage, or the mortgage itself, was

   transferred from Nationstar to another related defendant, referred to throughout the SAC as the

   “Unspecified Nationstar HECM Acquisition Trust.” Plaintiff does not allege when the transfer

   occurred, what interest was transferred, or the identify of the Unspecified HECM Acquisition Trust

   that acquired the unspecified interest, though he speculates that it is one of the following trusts:

   (1) Nationstar HECM Trust 2015-1, (2) Nationstar HECM Trust 2016-1, or (3) Nationstar HECM

   Trust 2016-3. (SAC ¶ 27.) Despite the alleged transfer of the Reverse Mortgage (or some interest

   thereto) to the unspecified Nationstar HECM Trust, Plaintiff claims he never received notice of

   the assignment. (SAC ¶ 32.) There is also no public recording of an assignment from Champion

   to any other party.

III.       Communications Between Plaintiff and Nationstar
           Regarding Tax Payments and Insurance Coverage

           Plaintiff began to have issues with Nationstar’s servicing of his loan in or around

   September 2018. At that time, Nationstar withdrew $2,789 from his line of credit and used those

   funds towards acquiring a hazard insurance policy even though Plaintiff already had similar

   insurance. (SAC ¶ 33.) After Plaintiff advised Nationstar that he already had hazard insurance,

   Plaintiff was eventually credited $2,789 towards his line of credit in apparent recognition that he

   had not been deficient in acquiring hazard insurance. (Id.)

           Subsequently, in January 2019, Plaintiff received several communications indicating that

   his failure to imminently pay taxes prior to certain delinquency dates would constitute a default on

   the Reverse Mortgage. (SAC ¶ 34.) The letters allegedly advised him that he was to pay within

   10 or 15 days. (Id.) Even though Plaintiff paid $7,226 in taxes in a timely manner, Nationstar


                                                      5
            Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 6 of 49




later withdrew $7,265.95 from his line of credit to pay the taxes Plaintiff already paid, and he

received another notice in March 2019 that he was delinquent on the same taxes. (SAC ¶¶ 27-35.)

           This pattern of issues relating to taxes, withdrawals, and miscommunications continued.

In May 2019, without warning, Nationstar took $7,196 from Plaintiff’s line of credit to satisfy

additional tax liabilities against the property. (SAC ¶ 38.) This created another dilemma for

Plaintiff as he, for unstated reasons, assumed that the withdrawal of funds would be used to pay

for a bill he had received in May 31, 2019, the funds were not used towards that bill, Plaintiff did

not separately pay the bill, and he ultimately incurred a $278 penalty. (Id.)

           Likewise, on September 2, 2019, Plaintiff received a letter dated August 23, 2019 stating,

in part:

           We previously sent you notice that we have not received proof that your property
           taxes and/or property insurance . . . were current. . . . Because we did not receive
           proof that the property taxes and/or insurance were current, we were required to
           advance the funds to pay them on your behalf . . . The total amount that has been
           advanced to date on your behalf is $0.00. You must take immediate action to
           resolve this matter or your loan may be declared ‘Due & Payable.’ If your loan is
           declared ‘Due and Payable’ it could result in a foreclosure action on your home.

(SAC ¶ 39.)

           In response to the communication, also on September 2, 2019, Plaintiff sent a letter stating

that he “was somewhat confused as to how to respond” because, among other things, “it is a notice

of intent to accelerate [but] does not comply with the terms of the mortgage.” (SAC Ex. D.) He

advised Nationstar that he had been inappropriately billed for taxes and hazard insurance that were

not due. (SAC Ex. D.) He also enclosed documents purportedly showing that his insurance was

paid and that the county website did not indicate any taxes in default.                 (SAC ¶ 40.)

Notwithstanding his presentation of documentation, Nationstar had already taken another

$7,473.60 from his line of credit in or around August 23, 2019. (Id.)



                                                    6
         Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 7 of 49




       Plaintiff learned more about the withdrawal when he received (on an unspecified date) a

letter dated September 18, 2019, from Kauser Begum, a nonparty employee of Nationstar,

indicating that $7,473.60 had been advanced and withdrawn from his line of credit pursuant to the

terms of the Reverse Mortgage in order to pay delinquent taxes purportedly owed to Dutchess

County for school taxes. (SAC ¶ 42.) The SAC asserts that this action was contrary to state law

and the terms of the mortgage, and reflected Nationstar’s misunderstanding of the operations of

certain tax laws – i.e., Nationstar failed to notify him in writing of the delinquency, failed to give

him an opportunity to cure it before withdrawing the funds, and the relevant tax bills would not

become delinquent until December 1, 2019. (SAC ¶ 43.)

       On September 19, 2019, Plaintiff faxed a letter to Nationstar that he characterizes as a

Qualified Written Request (“QWR”)—a legal term that connotes obligations to respond pursuant

to RESPA—, and a letter to the New York State Department of Financial Services (“DFS”)

complaining about Nationstar’s withdrawal of funds from his credit line. (SAC ¶ 48.) The letter

to Nationstar reads in sum:

       Dear Sir or Madam,

              Pursuant to New York RPPP Law 280(a)(2)(e) and 3 NYCRR 79.9(4) you
       have been required to maintain an escrow account for the payment of taxes and
       insurance. Please provide me an accounting of this escrow account.

       Sincerely,

       Donald P. Rosendale.

(SAC at Ex. F (the “September 19 Letter”).) Six days later, on September 25, 2019, Plaintiff

claims that he received a phone call from Chandler Williams, an employee of Nationstar. Mr.

Williams stated that he received an inquiry from the New York Department of Financial Services

expressing concerns about advances made from the credit line. Mr. Williams acknowledged that



                                                  7
         Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 8 of 49




Nationstar acted improperly in taking funds from the line of credit, and Mr. Williams expressed

his desire to resolve any issues. (SAC ¶ 49.)

       Sometime in or around September 2019, Kauser Begum called Plaintiff four times, left

three voice messages, and spoke with Plaintiff on one occasion. In his messages, Begum stated

that Nationstar did not have any record of Plaintiff’s taxes for 2018 or 2019, that Plaintiff was

delinquent on taxes, and that Nationstar intended to accelerate his loan and foreclose on the

property if Plaintiff failed to produce records indicating that he had paid his taxes. (SAC ¶ 50.)

Also, in or around September 2019, Plaintiff received a letter dated September 21, 2019 from

Nationstar that he characterizes as a response to his September 19, 2021 Letter. (SAC ¶ 52.) The

letter states, in part, that “[w]e have received your request to update the account with authorizations

for the Estate of the borrower(s). This letter is to inform you that your request has been denied

due to: incomplete documentation submitted.” (SAC at Ex. G.)

       Plaintiff’s letter writing campaign increased in activity around this time and he sent

Nationstar three letters between September 25, 2019 and September 27, 2019. The September 25,

2019 letter asserts that Nationstar improperly withdrew $7,463.60 from Plaintiff’s line of credit

based upon a tax delinquency that had not yet become delinquent and requests that Nationstar take

action to correct the error by refunding him the amount improperly withdraw. (ECF No 34-1 at

16-18.) A letter addressed to Nationstar employee Chandler Williams dated September 27, 2019

purports to summarize a voice message he received from Nationstar, notes that Plaintiff left a voice

message for an employee of Nationstar, and advises Nationstar that he filed a lawsuit out of fear

and exasperation. (ECF No. 34-1 at 20.) A letter addressed to Kauser Begum of Nationstar dated

September 27, 2019 repeats his “demand[ ] that you return my funds to my line of credit and use




                                                  8
         Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 9 of 49




this to honor my $5,000 request” but does not identify the basis for his contention that funds were

illegally withdrawn from his account. (ECF No. 34-1 at 32.)

       On October 3, 2019, Plaintiff received another letter from Nationstar, dated September 27,

2019 that stated, in sum:

       Dear Borrower:

       Our records show that your hazard insurance policy expired and we do not have
       evidence that you have obtained new coverage. Because hazard insurance is
       required on your property, we plan to buy insurance for your property. You must
       pay us for any period during which the insurance we buy is in effect but you do not
       have insurance.

       You should immediately provide us with your insurance information. Please ask
       your agent to either fax us a policy declaration page at (866) 574-3980 or by mail
       to the address shown below. You may also provide the documentation via the
       internet at www.imcovered.com/championmortgage by entering your unique
       identifier provided in the bolded box below. Please ensure that the documentation
       references your loan number listed above and that the Mortgagee-Payee Clause
       reads:

                              CHAMPION MORTGAGE
                              ITS SUCCESSORS AND/OR ASSIGNS
                              ATTN: INSURANCE DEPARTMENT
                              PO BOX 692399
                              SAN ANTONIO, TX 78269-2399

       The insurance we buy:

              May be significantly more expensive that the insurance you can buy
       yourself

               May not provide as much coverage as an insurance policy you buy yourself.

       If you have any questions, please contact us at (866) 646-0433, Monday through
       Thursday, 7:00 a.m. to 7:00 p.m. and Friday 7:00 a.m. to 5:00 p.m. Central Time.

(SAC at Ex. H.) Plaintiff had an emotional response to the letter, and broke down in tears in front

of a USPS rural delivery postman. (SAC ¶ 54.) Plaintiff was so disturbed by the prospect of losing

his home in a foreclosure that he contemplated suicide and sought out counsel from both secular

and religious practitioners. (SAC ¶ 57.) A few days later, on October 8, 2019, Plaintiff sent


                                                9
         Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 10 of 49




another letter to Nationstar, this time requesting a copy of a cancellation notice that Nationstar

purportedly received from Liberty Mutual which formed the basis for Nationstar acquiring lender-

placed hazard insurance. (ECF No. 34-1 at 26.)

        Later, sometime in or around December 2019, Plaintiff sent a letter to Nationstar that he

characterizes as a QWR asking for a breakdown and receipt of taxes paid. (SAC ¶ 53.) Plaintiff

claims that the response “simply reiterated that [Nationstar] paid his school tax bill and did not

provide receipts” and “ignored his request in another QWR [to identify] the owner of his loan.”

(SAC ¶ 53.) Defendants have provided a copy of the letter referenced and described by Plaintiff,

and it states in relevant part that:

        We advised [you in previous communications] that on August 20, 2019, we
        conducted our property tax search and it was determined the 2018 Dutchess County
        Taxes for the Independent School District (ISD) were delinquent of $7,473.60. We
        confirmed with the local tax officials that the tax bill for the property was not paid
        and as of May 1, 2019, the total 2019 delinquent tax balance was turned over to
        Dutchess County for collection and lien. Therefore, on August 22, 2019, funds of
        $7,473.60 were advanced from the Line of Credit (LOC) to Dutchess County
        Commissioner Office. Upon making the payment on August 22, 2019, the local
        tax authorities confirmed that the 2019 delinquent taxes were paid in full.

        Please note, per the terms of the Loan, it is the responsibilities of the borrower to
        pay the property taxes in a timely manner and provide proof of payment.

        On October 17, 2019, our Tax Department contacted the local tax office and we
        received a breakdown of the taxes that Champion Mortgage advanced on your
        behalf.. [sic] The balance paid to Dutchess County includes the 2019 unpaid Town
        and County taxes, which themselves include a levy of the 2018’s delinquent school
        taxes. The 2018 School taxes were due originally by September 30, 2018. When
        the taxes were left unpaid, the balance was levied onto 2019 Town and County tax
        bill at the end of November 2018.

        ...

        As of the date of this correspondence we have not received your proof payment for
        the 2018 and 2019 property taxes. As advised by the Tax Office, there is no refund
        due back for the payment we advanced on your behalf. Please see enclosed a copy
        of the check which was disbursed to Dutchess County Commissioner Officer of
        $7,473.60 for your record.


                                                 10
          Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 11 of 49




  (ECF No. 33-17.)

IV.      Communications Regarding Adjustments to Interest Rate Calculation

         The Note and Reverse Mortgage identify certain terms relating to the calculation of an

  adjustable interest rate. According to Plaintiff, the interest rate is “calculated at a 2.75% premium

  over LIBOR (London Interbank Offered Rate) ‘as made available in the ‘Money Rates’ section of

  the Wall Street Journal.” (SAC ¶ 59.) Plaintiff contends that, initially, the figures published in

  the Wall Street Journal were calculated only to the “second digit to the right hand side of the

  published number.” (SAC ¶ 112.) However, on November 10, 2010, MetLife sent a letter to

  Plaintiff that purported to “correct” a clerical error in the Note by revising Paragraph 5(B) of the

  Note to reflect that the interest rate would be calculated based upon the “One-Month [LIBOR] as

  made available in the ‘Money Rates’ section of the Wall Street Journal rounded to three digits

  to the right of the decimal point.” (SAC at Ex. J (emphasis added).) In other words, the

  “clarification” to the Note had the effect of calculating the interest rate at a higher amount given

  the new inclusion of the third digit to the right of the decimal point.

         Since 2010, “Nationstar has [allegedly] been collecting and continues to collect interest

  calculated to the third figure to the right of the decimal.” (SAC ¶ 113.) Plaintiff alleges that this

  represents “interest at a rate higher than agreed in the mortgage contract” and that the increased

  rate was not disclosed to him “until for unexplained reasons [Nationstar] sen[t] Mr. Rosendale a

  letter claiming a ‘typographical error.’” (SAC ¶ 115.) It is not clear when this rate change was

  disclosed to Plaintiff. On the one hand, Plaintiff SAC attaches a letter wherein MetLife discloses

  the interest rate change via letter addressed to Plaintiff’s residence in 2010 as the rate change was

  occurring. (SAC at Ex. J.) On the other hand, Plaintiff alleges that he received that letter on an

  unspecified date in October 2019 from Nationstar when it was attached alongside other

  communications. (SAC ¶ 58.)
                                                   11
         Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 12 of 49




V.       Communications Regarding a Limited Waiver of Right to Foreclose

         Around the same time that Plaintiff was frustrated by, among other things, Defendants’

 servicing of his loan, use of his line of credit to prematurely satisfy tax liabilities, and the manner

 in which his interest rate was calculated, he identified a new issue with Defendants’ conduct.

 Plaintiff realized that he was never provided a document entitled “Lender’s Limited Waiver of the

 Right of Foreclosure” even though lenders licensed under New York law are required by regulation

 to, under certain circumstances, prepare such a form. (SAC ¶ 103.) The waiver form that he

 claims he was entitled to is described in 3 N.Y. Comp. Code R. & Regs. § 79.7(d). Plaintiff notes

 that, upon requesting such a form, Defendants responded that there was no such form in his loan

 papers and that under certain circumstances “the Lender may do and pay whatever is necessary to

 protect the value of the property and other items.” (SAC ¶ 106.) Plaintiff further contends that

 this failure to provide such a form is “Nationstar’s policy” and “is practiced in its dealings with all

 borrowers in services, and not just Mr. Rosendale. (SAC ¶ 108.)

                                        LEGAL STANDARD

         On a Fed. R. Civ. P. 12(b)(6) motion, dismissal is proper unless the complaint “contain[s]

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). When there are well-pleaded factual allegations in the complaint, “a court should

 assume their veracity and then determine whether they plausibly give rise to an entitlement to

 relief.” Id. at 679. The critical inquiry is whether the plaintiff has pled sufficient facts to nudge

 the claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 555. A motion

 to dismiss will be denied where the allegations “allow[] the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.



                                                    12
            Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 13 of 49




            Pro se complaints are to be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106 (1976).

  They must be held to less stringent standards than complaints written by lawyers, and only

  dismissed when the plaintiff can prove “no set of facts in support of his claim which would entitle

  him to relief.” Estelle, 429 U.S at 106 (quoting Conley v. Gibson, 335 U.S. 41, 45–46 (1957)).

 This “is particularly so when the pro se plaintiff alleges that [his] civil rights have been violated.”

 Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). Pro se complaints must

  be interpreted as raising the strongest claims they suggest, but “must still state a plausible claim

  for relief.” Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013).

                                              DISCUSSION

            Plaintiff asserts claims for (1) violation of the RESPA Section 2605; (2) violation of the

  TILA Section 1641; (3) common law conversion; (4) common law gross negligence; (5) breach of

  the implied covenant of good faith and fair dealing; (6) violations of GBL Section 349; (7)

  intentional infliction of emotional distress; and (8) statutory invalidation of a recorded instrument

  pursuant to N.Y. Real Property Law Section 329. Defendants move to dismiss each claim. The

  Court addresses the arguments raised with respect to each claim in order.

I.          Whether RESPA Section 2605(e) Claims Survive the Motion

            Though less than clear, read liberally, Plaintiff attempts to assert a RESPA claim based on

     allegedly inadequate responses he received from Nationstar to numerous letters sent between

     September 2019 and March 2020. Defendants contend that Plaintiff has failed to properly assert

     a RESPA claim because: (1) Defendants provided full and complete responses to certain QWRs

  sent by Plaintiff; (2) Plaintiff fails to adequately plead the contents of any QWR submitted in

  December 2019; and (3) Plaintiff fails to adequately plead damages as a result of any RESPA

 violation. In order to assess the viability of Plaintiff’s RESPA claims, the Court first analyzes

  whether any of the letters sent by Plaintiff qualify as QWRs, then analyzes whether Plaintiff fails

                                                    13
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 14 of 49




to allege a violation of RESPA in light of Defendants’ responses to his inquiries, and then finally

analyzes whether Plaintiff adequately alleged damages. The Court concludes that, although

Plaintiff plausibly alleges several QWRs and plausibly pleads three RESPA violations, he fails to

adequately allege actual or statutory damages.

       A.      Whether Plaintiff Adequately Pled Existence of QWRs

       Under, RESPA, a QWR is defined as:

       [A] written correspondence, other than notice on a payment coupon or other
       payment medium supplied by the servicer, that—(i) includes, or otherwise enables
       the servicer to identify, the name and account of the borrower; and (ii) includes a
       statement of the reasons for the belief of the borrower, to the extent applicable, that
       the account is in error or provides sufficient detail to the servicer regarding other
       information sought by the borrower.

12 U.S.C. § 2605(e)(1)(B). Relatedly, “Section 2605 obligates a loan servicer to respond to QWRs

only insofar as those requests seek ‘information relating to the servicing of such loan[s],’ with

‘servicing’ defined as ‘receiving any scheduled periodic payments from a borrower’ and applying

such proceeds to the principal, interest, and other amounts owed to the holder of the loan.” Gorbaty

v. Wells Fargo Bank, N.A., No. 10-CV-3291 NGG SMG, 2014 WL 4742509, at *7 (E.D.N.Y. Sept.

23, 2014) (quoting 12 U.S.C. § 2605(e)(1)(A), (i)(3)).

       Here, Plaintiff has adequately pled that several letters he submitted to Defendants qualified

as QWRs. First, the September 2, 2019 letter qualifies as a QWR because it is a written

correspondence providing a means of identifying the borrower and the loan number, sets forth

reasons why Plaintiff believed that it was an error for Defendants to acquire hazard insurance, and

requested a phone call to discuss how Defendants determined that his taxes were delinquent.

Second, while it is a closer call, Defendants do not appear to dispute that the September 19, 2019

Letter qualifies as a QWR. (Defs’ Mem at 9.) In any event, the Court concludes that it is a QWR

because it is a written correspondence identifying the loan number and borrower’s name and


                                                 14
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 15 of 49




requested “an accounting of [any] escrow account” maintained by Defendants for the purposes of

satisfying tax and insurance liabilities.

        Third, several of the letters that Plaintiff attached to his opposition to the motion to dismiss

that also qualify as QWRs. 4 A letter dated September 25, 2019 qualifies as a QWR because it

identifies the borrower, references a prior communication regarding the servicing of his loan and

thus enables the identification of his loan, identifies a purported error with his account—i.e., that

Nationstar withdrew $7,463.60 from Plaintiff’s line of credit based upon a tax delinquency that

had not yet become delinquent—and requests that Nationstar take action to correct the error by

refunding him the amount improperly withdraw. (ECF No 34-1 at 16-18.) A letter dated October

8, 2019 also qualifies as a QWR because it identifies the borrower and loan number, and requests

information relating to his account – i.e., Plaintiff requested a copy of a cancellation notice that

Nationstar purportedly received from Liberty Mutual which formed the basis for Nationstar

acquiring lender placed hazard insurance. (ECF No. 34-1 at 26.)

        Certain of the letters attached to the opposition papers do not meet the statutory definition

of QWRs. For example, a letter addressed to Chandler Williams dated September 27, 2019

purports to summarize a voice message he received from Nationstar, notes that he left a voice

message for an employee of Nationstar, and advises Nationstar that he filed a lawsuit out of fear



        4
         Although the letters themselves were not attached to the SAC, the Court may consider
documents attached to opposition papers because they are consistent with allegations in the SAC
and Plaintiff is proceeding pro se. See Gayot v. Perez, No. 16-CV-8871 (KMK), 2018 WL
6725331, at *4 (S.D.N.Y. Dec. 21, 2018); Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL
3972514, at *4 n.3 (S.D.N.Y. Aug. 2, 2013); Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839,
at *4 n.6 (E.D.N.Y. Dec. 15, 2010). The additional letters attached to the opposition are
consistent with the allegations of the SAC as they were expressly, though briefly, described
therein. (See SAC ¶ 71 (“In subsequent more formal QWR’s [sic], Mr. Rosendale sought
unsuccessfully to (a) Learn the identity of his lender; (b) Obtain a receipt for the check
Nationstar said it had sent for his May 2019 taxes (c) obtain a copy of the ‘limited waiver’ of
Nationstar’s right to foreclose as mandated by New York law.”).
                                                  15
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 16 of 49




and exasperation. (ECF No. 34-1 at 20.) Nothing in the letter requests any information or

identifies an issue with the servicing of his account. As such, the letter simply does not qualify as

a QWR. (ECF No. 34-1 at 26.) Likewise, a second letter dated September 27, 2019 addressed to

Kauser Begum does not qualify as a QWR because, although it demands remedial action—i.e., the

return of certain unspecified funds—it does not identify the basis for Plaintiff’s contention that

funds were taken in error, it simply demands the return of funds and alleges that funds were taken

illegally. (ECF No. 34-1 at 32.)

       Plaintiff also does not adequately allege the existence of a December 2019 QWR. With

respect to the December 2019 QWR, Plaintiff states that “in December of 2019, Mr. Rosendale

sent a QWR asking for a breakdown and receipt of taxes paid.” (SAC ¶ 53.) This vague allegation

is insufficient to meet the statutory definition of a QWR. See, e.g., Frone v. JP Morgan Chase &

Co., 695 F. App’x 468, 473 (11th Cir. 2017) (affirming finding that QWR was not alleged because

plaintiff “did no more than vaguely assert servicing errors and generally dispute the validity of the

debt, thereby failing to meet the statutory definition of a QWR.”); Fournier v. Bank of Am. Corp.,

No. 5:13-CV-00702, 2014 WL 421295, at *5 (N.D.N.Y. Feb. 4, 2014) (“Plaintiff failed to allege,

in nonconclusory terms, that any of her four alleged QWRs complied with the statutory definition

of a QWR.”).

       Likewise, Plaintiff appears to make a definitional error when he characterizes certain letters

that he did not send to Nationstar as QWRs. For example, he defines certain letters he received

from Nationstar as QWRs. (See Pl’s Opp. at 15-21 (characterizing communications he received

from Nationstar as QWRs).) Likewise, Plaintiff seems to characterize an email he sent to DFS as

a QWR. (See id.; ECF No. 34-1at 42.) None of these letters qualify as QWRs as a QWR by

definition must be a communication sent from the borrower to the servicer.



                                                 16
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 17 of 49




       Finally, exhibits submitted by Defendants suggest that there may have been additional

QWRs submitted by Plaintiff that were not described in the SAC or attached to Plaintiff’s

opposition papers. For example, a letter sent by Nationstar on December 18, 2019 references a

correspondence sent by Plaintiff to Nationstar on December 16, 2019.             (ECF No. 33-17.)

Accordingly, to the extent that a QWR dated December 16, 2019 exists, it is not properly before

this Court. Similarly, Plaintiff also submitted a letter addressed to Nationstar dated March 3, 2020,

roughly one-week after the SAC was filed, requesting further information regarding the identity

of his loan servicer. (ECF No. 34-1 at 49.) Simply put, the Court will not opine on the propriety

of new QWRs post-dating the SAC at this time. To the extent Plaintiff files a third amended

complaint describing any new QWRs the Court will address those correspondences at that time.

       In sum, the Court concludes that the following letters constitute well-pled QWRs: (1) the

September 2, 2019 letter; (2) the September 19 letter; (3) the September 25, 2019 letter; and (4)

the October 8, 2019 letter.

       B.      Whether Defendants Adequately Responded to QWRs

       “RESPA is a consumer-protection statute . . . [that] imposes short timeframes for mortgage

servicers to respond to potentially detailed inquiries.” Roth v. CitiMortgage Inc., 756 F.3d 178,

181 (2d Cir. 2014) (citing Freeman v. Quicken Loans, Inc., 566 U.S. 624 (2012)). The purpose of

RESPA is to “insure that consumers throughout the Nation are provided with greater and more

timely information on the nature and costs of the settlement process and are protected from

unnecessarily high settlement charges caused by certain abusive practices. . . .” 12 U.S.C. §

2601(a). Accordingly, “[w]hen a servicer receives a QWR, it must acknowledge receipt within

five days and depending on the nature of the inquiry, take certain actions within thirty days.”

Castro, 2018 WL 4158344, at *3 (citing 12 U.S.C. § 2605(e)(1)-(2)). These actions can include

making the requested corrections to the borrower’s account, or, after an investigation, providing
                                                 17
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 18 of 49




written explanations as to why the servicer believes the account is correct or why the information

requested by the borrower is unavailable or cannot be obtained by the servicer. See 12 U.S.C. §

2605(e)(2).

       Courts have distinguished the adequacy of responses to QWRs based on whether the

requested information was provided and whether alleged inaccuracies in the account were

thoroughly addressed in responsive materials. For example, the court in Izmirligil v. Select

Portfolio Servicing, Inc., found that responses to requests for information as to why the servicer

acquired hazard insurance and requests for information relating to payment history were adequate

where defendant “explained why it had imposed a [hazard insurance] policy, what charges were

made, and when those charges ceased” and “provided Plaintiff’s payment history, as well as other

relevant documents.” No. 18CV7043PKCLB, 2020 WL 1941319, at *6 (E.D.N.Y. Apr. 22, 2020).

Likewise, the statutory obligation of a servicer is to provide the borrower with “a written

explanation . . . of the reasons for which the servicer believes the account of the borrower is

correct.” 12 U.S.C. § 2605(e)(2)(B)(i) (emphasis added). On this basis, the Eleventh Circuit

determined that even where the lender was “confused and/or unsatisfied with” the servicer’s

response, no RESPA violation occurred because “the information provided an explanation to

[borrower] as to what happened to her September payment and provided her with contact

information for further support.” Bates v. JPMorgan Chase Bank, NA, 768 F.3d 1126, 1135 (11th

Cir. 2014). By contrast, the defendant in Izmirligil failed to provide an adequate response to

plaintiff’s inquiry as to why his payment history did not reflect certain payments made, where

defendant merely asserted that it would “refrain from providing a detailed response” in light of

ongoing litigation. 2020 WL 1941319, at *6.




                                               18
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 19 of 49




       As discussed above, there are four cognizable QWRs among the Plaintiff’s allegations and

submissions. Defendants argue that they adequately responded to the September 2, 2019 letter,

the September 19, 2019 letter, and the September 27, 2019 letter. (Defs’ Mem. at 5-9.) Defendants

do not address the October 8, 2019 letter in their papers. Plaintiff responds that Defendants either

did not respond to certain QWRs or that Defendants failed to respond in a satisfactory manner.

(Pl’s Opp. at 8-22.)

       From a review of the responses attached to the SAC and Plaintiff’s opposition papers, the

Court concludes that certain of the responses satisfied certain of Defendants’ obligations under

RESPA but that, based on the current record, Plaintiff has satisfactorily alleged several RESPA

violations.

       With respect to the September 2, 2019 letter, Defendants mostly satisfied their obligation

to timely provide Plaintiff with a written explanation of the reasons that Nationstar believed that

its account was correct. The response contains a detailed explanation of how Nationstar conducted

an investigation, determined that Plaintiff had a delinquency of $7,473.60 for 2018 Dutchess

County school taxes, and that Nationstar withdrew $7,473.60 against Plaintiff’s line of credit to

pay for the delinquency and avoid the County placing a lien against the property. (SAC at Ex. E.)

Accordingly, Plaintiff failed to plausibly allege a violation of Section 2605(e) based on the

substance of Defendants’ September 18, 2019 response to Plaintiff’s September 2, 2019 QWR.

Nonetheless, there is no record that Defendants responded within five days of receipt of Plaintiff’s

September 2, 2019 letter to acknowledge receipt and, accordingly, Plaintiff has plausibly alleged

at least that Defendants violated RESPA with respect to their obligation to acknowledge such




                                                19
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 20 of 49




receipt within five days. 5 Accordingly, Plaintiff has plausibly pled at least one technical RESPA

violation with respect to Nationstar’s obligation to acknowledge his September 2, 2019 QWR.

       Relatedly, Plaintiff disputes the accuracy of Defendants’ response to his September 2, 2019

QWR, argues that no taxes were delinquent, and cites N.Y. Real Prop. Tax Law §§ 902 and 981

for the position that his taxes could not have been delinquent insofar as he had not received a notice

that the taxes were declared delinquent. (See, e.g., SAC ¶ 43.) In the first instance, it does not

appear that either of those statutory provisions are operative as to whether a delinquency exists for

county level taxes. N.Y. Real Prop. Tax Law § 902 on its face establishes when a tax becomes a

lien rather than when it becomes delinquent. N.Y. Real Prop. Tax Law § 981(4) expressly notes

that “[t]he provisions of this section shall not apply to tax statements prepared by the collecting

officer of a school district or a village for which the county enforces delinquent taxes,” and the

relevant tax here is a county level tax for the school district. In any event, even if it were true that

the taxes were not delinquent, the relevant obligation here under RESPA is that servicers must

explain the reasons the servicer believes the account is correct—i.e., why Nationstar believed that

taxes were delinquent—and there can be no dispute that documents attached to the SAC expressly

show Nationstar thoroughly describing why it believed taxes were delinquent.

       With respect to the September 19, 2019 QWR, Defendants did not provide a timely

response to Plaintiff’s QWR. First, there is nothing indicating that Defendants responded within

five days of receipt to confirm that they acknowledged Plaintiff’s QWR. Instead of identifying a



       5
         Defendants state in their moving brief, without citation, that “Nationstar acknowledged
receipt of Plaintiff’s letter on September 6, 2019, within the five day period required for such
acknowledgments.” (Defs’ Mem. at 13.) The Court cannot accept this unattested representation
on a motion to dismiss and finds it somewhat suspicious that Defendants were able to attach
numerous other correspondences with Plaintiff yet failed to provide a copy of a purported
acknowledgment. Either no acknowledgment was sent on September 6, 2019 or Defendants’
counsel simply overlooked the import of demonstrating the existence of such a document.
                                                  20
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 21 of 49




letter where Defendants acknowledged Plaintiff’s September 19, 2019 letter, Defendants point to

correspondences dated September 30, 2019 and October 2, 2019 in which Nationstar

acknowledged Plaintiff’s correspondences dated September 25, 2019 and September 27, 2019.

(Defs’ Mem at 9 (citing ECF No. 33-9, ECF No. 33-10).) The acknowledgments cited by

Defendants do not demonstrate that Nationstar appropriately acknowledged the September 19,

2019 letter because they were in fact acknowledging distinct letters.

       Second, the Court must make inferences in favor of Plaintiff on this motion to dismiss and

there simply nothing indicating that Defendants’ response dated October 23, 2019 was a timely

response to Plaintiff’s September 19, 2019 QWR. The October 23, 2019 letter does not reference

or purport to respond to the September 19, 2019 QWR and instead only acknowledges that

Nationstar “received your correspondence on September 25, 2019 and September 27, 2019, and

have put together this reply with information that we hope will alleviate your concerns.” (ECF

No. 33-12.) Defendants unconvincingly advance the position that the October 23, 2019 letter was

an omnibus response to Plaintiff’s flurry of communications between September 19, 2019 and

September 27, 2019. Their position strains credulity given that the October 23, 2019 letter does

not purport to address any letter received on September 19, 2019 while expressly citing other letters

received from Plaintiff.

       Third, notwithstanding the failure to directly reference Plaintiff’s September 19, 2019

QWR in its October 23, 2019 letter, Nationstar did seem to, in part, address the concerns raised by

Plaintiff in its separate October 22, 2019 letter addressed to DFS. As discussed above, the

September 19, 2019 QWR requested “an accounting of [an] escrow account” to which Plaintiff

claimed he was entitled under New York law. (SAC at Ex. E.) In its October 22, 2019 letter to

DFS, Nationstar stated that “The Loan records do not indicate that an escrow or ‘set-aside’ account



                                                 21
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 22 of 49




was established for Mr. Rosendale at origination. In fact, Mr. Rosendale executed a Tax and

Insurance Payment Notice indicating his consent and acknowledgment that he would be

responsible for paying taxes and maintaining hazard insurance on the property.” (ECF No. 33-15

at 2.) As this letter was sent to the DFS rather than Plaintiff, and is in any event not properly before

the Court, 6 it cannot satisfy Nationstar’s obligation to respond to QWRs.

        With respect to Plaintiff’s September 27, 2019 letter, Defendants have demonstrated

through documents Plaintiff attached in his opposition papers that they satisfied their obligation to

provide a timely and thorough acknowledgment and subsequent response to Plaintiff’s inquiry.

Nationstar acknowledged receipt of the September 25, 2019 letter within five days on September

30, 2019. (ECF No 34-1 at 35.) Subsequently, Nationstar responded on October 23, 2019 with a

thorough letter addressing each of the issues Plaintiff raised in his September 25, 2019 letter. (ECF

No. 34-1 at 38-40.) In his September 25, 2019 letter, Plaintiff disputed that his taxes (described

above) were delinquent when Nationstar withdrew funds to pay those taxes according to a website

he accessed, recited an incident in which funds were withdrawn to inappropriately pay for taxes

(and subsequently refunded) earlier that year, and demanded that the recent tax payment

withdrawal be refunded. (ECF No. 34-1 at 16-18.) Nationstar responded by addressing each of

these issues, noting that they conducted a property tax search, determined that the taxes were

delinquent, confirmed same with local tax officials, and thereupon advanced funds to pay the




        6
          Defendants submit several responses to QWRs as exhibits to their motion and contend
that the Court can consider them as exhibits relied upon the complaint. Defendants do not
specifically point out where any of the numerous responses were referenced in the SAC nor
explain how they were relied upon by Plaintiff. This is insufficient to put those documents
before the Court on a motion to dismiss. Shakespeare v. Compu-Link Corp., 848 F. App’x 474,
475 (2d Cir. 2021) (noting that it was inappropriate for the district court to consider certain
documents on a motion to dismiss where “[plaintiff] did not rely on these documents in bringing
her action; indeed, she barely referenced the first foreclosure action in her complaint.”).
                                                  22
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 23 of 49




delinquent taxes. (ECF No. 34-1 at 38-40.) As discussed in more detail above, Plaintiff may

dispute that the taxes were delinquent, and may be correct, but Nationstar’s obligation as a servicer

responding to a QWR is to provide an explanation for why it believes the account was accurate

and that is exactly what it did.

       With respect to Plaintiff’s October 8, 2019 QWR, there is nothing suggesting that

Defendants acknowledged receipt of the QWR or responded to it substantively. In that QWR,

Plaintiff asked for a copy of a notification that Nationstar allegedly received from Liberty Mutual

stating that Plaintiff’s insurance would be cancelled effective September 25, 2019 unless they

received a payment from him. (ECF No. 34-1 at 26.) Though there is no response from Nationstar

expressly addressing this letter, a review of other correspondences indicate that Nationstar

responded to similar inquiries, repeatedly stated that Plaintiff’s insurance was cancelled and that

it was required to obtain Lender Placed Insurance on his behalf, and did not provide Plaintiff with

a copy of the cancellation notice that he requested. (See, e.g., ECF No. 33-16.) Accordingly,

Defendant did not adequately respond to Plaintiff’s October 8, 2019 QWR, and Plaintiff has

adequately identified a RESPA violation here.

       In sum, Plaintiff has plausibly alleged that Defendants failed to timely acknowledge his

September 2, 2019, September 19, 2019, and October 8, 2019 QWRs and he has plausibly alleged

that Defendants failed to adequately respond to his September 19, 2019 and October 8, 2019

QWRs. Plaintiff has not plausibly alleged that Defendants failed to acknowledge his September

25, 2019 QWR and Plaintiff has not plausibly alleged that Defendants failed to adequately respond

to his September 2, 2019 and September 25, 2019 QWRs.

       C.      Whether Plaintiff Adequately Alleged Damages

       In order to adequately plead a violation of Section 2605, a plaintiff must plausibly allege

one of two types of available damages: (1) “actual damages to the borrower as a result of the
                                                 23
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 24 of 49




failure” to respond to the QWR or otherwise comply with § 2605; or (2) statutory damages, “in

the case of a pattern or practice of noncompliance with the requirements” of Section 2605. 12

U.S.C. § 2605(f)(1). Plaintiff contends that he has adequately alleged actual damages in the form

of emotion damages and statutory damages based on a pattern or practice of noncompliance and

Defendants argue that Plaintiff has not adequately alleged either form of damages. As discussed

further below, the Court concludes that Plaintiff has failed to adequately allege actual or statutory

damages.

               1.      Actual Damages (i.e., Emotional Harm)

       As a general matter, Section 2605 provides for damages “as a result of [the loan servicer’s]

failure” to comply with its provisions. 12 U.S.C. § 2605(f). Accordingly, a plaintiff seeking actual

damages under § 2605 must allege that the damages were proximately caused by the defendant’s

violation of RESPA.” Bonadio v. PHH Mortg. Corp., No. 12–CV–3421 (VB), 2014 WL 522784,

at *6 (S.D.N.Y. Jan. 31, 2014). Relatedly, “[s]imply saying that . . . the servicer’s failure to

respond to a QWR caused damages without specifying how those damages were caused, is not

enough to survive a motion to dismiss.” Id. (internal quotation marks, alterations, and citation

omitted); see also Martini v. JPMorgan Chase Bank, N.A., 634 Fed. App’x. 159, 164 (6th Cir.

2015) (“Even if we assume, arguendo, that Chase violated RESPA and that the Martinis’ letters

qualified as QWRs, the Martinis fail to adequately plead the required associated damages [because

they] allege damages that are due to their inability to pay their mortgage, not the alleged RESPA

violation.”); In re Griffin, No. 10-22431-RDD, 2010 WL 3928610, at *4 (Bankr. S.D.N.Y. Aug.

31, 2010) (“[S]imply saying that, for example, the servicer’s failure to respond to a QWR caused

damages without specifying how those damages were caused,” is not enough to survive a motion

to dismiss).



                                                 24
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 25 of 49




       Assuming arguendo that emotional damages are cognizable under Section 2605—see, e.g.,

In re Residential Capital, LLC, 513 B.R. 446, 465 (Bankr. S.D.N.Y. 2014) (collecting cases and

concluding that emotional distress damages can constitute “actual damages” under RESPA)—such

harms must be directly caused by the alleged Section 2605 violations. Courts regularly find an

absence of causation between RESPA violations and claimed emotional damages where, “[e]ven

if plaintiff [] suffered emotional distress from the possible loss of [his] home, plaintiff has not

alleged that this injury was proximately caused by defendant’s failure to comply with RESPA, i.e.,

the form and timing of its response to plaintiff’s letters.” Roth v. CitiMortgage Inc., No. 12-CV-

2446 SJF WDW, 2013 WL 5205775, at *8 (E.D.N.Y. Sept. 11, 2013), aff’d, 756 F.3d 178 (2d Cir.

2014); see also Gorbaty v. Wells Fargo Bank, N.A., No. 10-CV-3291 NGG SMG, 2014 WL

4742509, at *6 (E.D.N.Y. Sept. 23, 2014) (holding that plaintiff “does not adduce sufficient factual

allegations linking her purported stress and anxiety to Wells Fargo’s failure to adequately respond

to her QWRs in violation of § 2605”).

       With respect to actual damages, Plaintiff exclusively asserts emotional harms and fails to

establish a nexus between his emotional distress and the any RESPA violation. First, as pled,

Plaintiff states that he was independently depressed and suicidal as a result of his difficult health

condition and separate from the conduct of Defendants. (See SAC ¶ 57 (“During this period, Mr.

Rosendale was severely depressed and thought of ‘ending it all.’”); SAC ¶ 130 (describing himself

as “emotionally vulnerable, not just because of his age but because his emotional state after [ ]

treatment for [his illness] in January of 2019.”).) Where proximate causation is a required element

of the claim, suicidal acts are widely considered attenuated, not foreseeable, and not attributable

to defendants. See, e.g., Mroz v. City of Tonawanda, 999 F. Supp. 436, 458-61 (W.D.N.Y. 1998)

(finding no causal connection existed between alleged failure to protect a minor’s suicide where



                                                 25
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 26 of 49




he was arrested by police, cried continuously while in custody, and was then released and taken

home less than one hour later); Van Valkenburgh v. Robinson, 225 A.D.2d 839, 840-41 (3d Dep’t

1996) (holding that alleged negligence of village police and officer—allowing wife of officer to

gain access to officer’s service weapon—was not the proximate cause of wife’s suicide, an

intentional intervening act that was not reasonably foreseeable as a result of such negligence);

Watkins v. Labiak, 282 A.D.2d 601, 602 (2d Dep’t 2001) (holding that “suicide was not a

foreseeable consequence of the defendants’ alleged negligence,” medical malpractice during a

back surgery).

       Second, to the extent that Plaintiff is claiming that his severe depression and suicidal

thoughts were caused by his communications with Nationstar, he fails to allege that the aspect of

those communications that caused his emotional harms were the same deficiencies that violated

RESPA. Read liberally, Plaintiff seems to contend that his emotion damages were caused by the

prospects of losing his home in a foreclosure proceeding and Nationstar’s insistence that certain

taxes had been delinquent. (Pl’s Opp. at 13 (stating that “Nationstar’s insouciance at not correcting

its [unspecified] error and Ms. Begum’s constant reiteration that because I ‘hadn’t paid (my) taxes

for two years Nationstar could foreclose” caused him to become “severely depressed and [think]

of ending it all.”)). However, as discussed above, the actionable aspects of Nationstar’s conduct

included its failure to (1) acknowledge several of Plaintiff’s QWRs, (2) respond to an inquiry

regarding an accounting of Plaintiff’s (nonexistent) escrow account, and (3) provide a copy of a

purported notice from Liberty Mutual. Plaintiff does not claim emotion damages resulted from

the tardiness of Nationstar’s responses or their failure to provide responses regarding the existence

of an escrow account or provide him a copy of a notice from Liberty Mutual. Accordingly,

Plaintiff has failed to plead actual damages in the form of emotional harms.



                                                 26
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 27 of 49




               2.      Statutory Damages

       RESPA provides that, in addition to “any actual damages,” borrowers may also recover

“any additional damages, as the court may allow, in the case of a pattern or practice of

noncompliance with the requirements of this section, in an amount not to exceed $2,000.” 12

U.S.C. § 2605(f)(1)(A)–(B) (emphasis added). Courts in this circuit have held that “the plain

language of Section 2605 indicates that an allegation of actual damages is necessary to state a

claim for liability.” Dolan v. Select Portfolio Servicing, 2016 WL 4099109, at *5 (E.D.N.Y. Aug.

2, 2016); see also, e.g., Evans v. Select Portfolio Servicing, Inc., No. 18CV5985PKCSMG, 2020

WL 5848619, at *14 (E.D.N.Y. Sept. 30, 2020) (“‘Although RESPA permits recovery of both

actual and statutory damages, proof of actual damages is mandatory to recover on a § 2605(e)

violation, and a § 2605(e) claim cannot stand on statutory damages alone.’” (quoting Kelmetis v.

Fed. Nat’l Mortg. Ass’n, No. 16-CV-246 (MAD) (CFH), 2017 WL 395120, at *8 (N.D.N.Y. Jan.

27, 2017)); Naimoli v. Ocwen Loan Serving, LLC, No. 6:18-CV-06180 EAW, 2020 WL 2059780,

at *15 (W.D.N.Y. Apr. 29, 2020) (“As a threshold matter, having failed to raise a triable issue of

fact as to actual damages, Plaintiff’s claim for statutory damages necessarily fails.”); Izmirligil,

2020 WL 1941319, at *8 n.21 (“The word ‘additional’ suggests that RESPA might not permit

recovery of statutory damages alone.”); Bonadio, 2014 WL 522784 at *5 (“Although RESPA

permits recovery of both actual and statutory damages, ‘proof of actual damages is mandatory to

recover on a § 2605(e) violation, and [ ] a § 2605(e) claim cannot stand on statutory damages

alone.’”). Accordingly, as Plaintiff has failed to assert actual damages, he cannot independently

premise his Section 2605 claim on statutory damages.

       Even if Plaintiff had properly pleaded actual damages, Plaintiff has nonetheless failed to

allege a pattern or practice of noncompliance that would entitle him to statutory damages. He has,

at best, alleged RESPA violations with respect to Defendants’ responses to three QWRs—i.e.,
                                                27
              Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 28 of 49




      Defendants failed to either acknowledge or respond to the September 2, 2019, September 19, 2019,

      and October 8, 2019 QWRs—and courts have previously treated three distinct Section 2605

      violations as insufficient to establish a pattern or practice. See, e.g., Fournier, 2014 WL 421295

      at *4 (“[T]he Court agrees with Defendants that three instances of noncompliance with RESPA is

      insufficient to establish a pattern or practice of noncompliance, particularly where Defendants

      responded to Plaintiff’s fourth alleged QWR in a timely manner.”). Accordingly, as pleaded,

      Plaintiff fails to allege a pattern or practice of noncompliance, and has failed to plead damages as

      required to state a claim under Section 2605. Roth, 2013 WL 5205775, at *9 (“[P]laintiff has

      failed to allege a basis for either actual or statutory damages, and therefore her RESPA claims

      must be dismissed.”).

                                               *       *       *
             Although Plaintiff has satisfactorily pled the existence of several QWRs and violations of

      Section 2605(e) with respect to three QWRs, he has failed to establish either actual or statutory

      damages, and thus his RESPA claim is dismissed without prejudice to repleading. The Court notes

      that, although the SAC exclusively premises RESPA liability upon Defendants’ responses to his

      QWRs under Section 2605(e), he also makes passing references to potential failures by Defendants

      to provide statutorily required notice prior to withdrawing funds from his line of credit. Plaintiff

      may wish to not only replead his Section 2605(e) claims to correct deficiencies identified herein,

      but also to assert a claim under other related sections of RESPA or associated regulations

      including, but not limited to, 12 C.F.R. § 1024.36 or Section 2605(k) to the extent facts support

   such claim(s).

II.          Whether Plaintiff’s TILA Claim is Plausibly Alleged

             The TILA provides, “not later than 30 days after the date on which a mortgage loan is sold

   or otherwise transferred or assigned to a third party, the creditor that is the new owner or assignee

                                                      28
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 29 of 49




of the debt shall notify the borrower in writing of such transfer,” including the new creditor’s

identity, address, and telephone number; the transfer date; how to reach an agent or party with

authority to act on behalf of the new creditor; where the transfer of ownership is recorded; and any

other relevant information regarding the new creditor.        15 U.S.C. § 1641(g)(1) (“Section

1641(g)”).

       Though the parties do not point the Court to any relevant in-circuit authority, it appears

that courts outside of the Second Circuit have held that Section 1641(g) plaintiffs must plead the

identity of the transferee defendant that failed to disclose the assignment of plaintiff’s mortgage

loan, and the date when the assignment or transfer occurred. For example, the court in Derusseau

v. Bank of Am., N.A. held that “to state a cognizable claim, Plaintiff must allege when her loan was

transferred to [Transferee Defendant]” and that dismissal is appropriate where “[t]he SAC does

not contain any allegations regarding the timing of the purported transfer” and instead “merely

speculates that at some point in time ‘Defendants’ attempted to securitize her loan by placing it in

a trust.” No. 11 CV 1766 MMA JMA, 2012 WL 1059928, at *4 (S.D. Cal. Mar. 28, 2012); see

also Zeppeiro v. GMAC Mortg., LLC, No. CV 12-5357 ABC (RZX), 2013 WL 12165671, at *3

(C.D. Cal. Feb. 13, 2013) (finding that Section 1641(g) claim “fail[ed] because Plaintiff has not

alleged when the transfer occurred or why Fannie Mae is even subject to § 1641(g), especially

given that Plaintiff also alleges that any transfer to Fannie Mae was invalid.”) (emphasis added),

aff’d in part, 662 F. App’x 500 (9th Cir. 2016). Similarly, plaintiffs fail to plausibly allege a

violation of Section 1641(g) where they do “not allege . . . which Defendant was the creditor or

the new owner or assignee of the debt such that they were required to provide Plaintiff notice under

Section 1641(g).” Ramirez v. Kings Mortg. Servs., Inc., No. 1:12-CV-01109-AWI, 2012 WL

5464359, at *12 (E.D. Cal. Nov. 8, 2012). Though this Court has not identified any cases in this



                                                29
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 30 of 49




Circuit expressly stating that it is necessary to plead the date of an assignment and the identity of

the transferee defendant, the principle expressed in the aforementioned out-of-circuit cases is

consistent with the general rule of pleading that “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. Accordingly, this Court

concludes that a party cannot plead a Section 1641(g) claim without, at a minimum, identifying

when the at-issue assignment or transfer occurred and the identity of the transferee defendant that

purportedly failed to provide adequate notice of the assignment or transfer to plaintiff.

       In the instant case, Plaintiff asserts that he “has learned the names of three REMIC trusts

that Nationstar sold the 2009 reverse mortgage[s] it bought from MetLife.                In mortgage

assignments of some of these have been filed with various County clerks but the one concerning

Mr. Rosendale has not been filed with the Dutchess clerk nor has he been notified of the

assignment.” (SAC ¶ 84.) Further, Plaintiff claims that, even though Nationstar identified Federal

National Mortgage Association (“Fannie Mae”) as the owner of the loan, he was advised by Fannie

Mae that “Nationstar had been free to sell it to a HECM trust as alleged to one of the HECM

trusts.” (SAC ¶ 87.) Plaintiff also alleges that HUD “owned the loan as of January 24, 2018.

(SAC ¶ 88.) From these pleadings the Court cannot discern: (1) what interest was allegedly

transferred – i.e., although Plaintiff discusses “ownership” of the “loan” he does not make clear

whether this refers to an assignment or transfer of the mortgage loan, the mortgage, the note, a

different interest, or a combination of those interests; (2) the identity of the transferee defendant –

i.e., he asserts that the transferee is one of three “unspecified Nationstar HECM Acquisition Trusts;

or (3) the date when a transfer or assignment occurred – i.e., at best, Plaintiff implies that some

interest in his mortgage or loan was transferred sometime before April 2, 2019 based on his reading

of a SEC Form 10-Q filed. As Plaintiff has not pled the interest that was transferred, the identity



                                                  30
            Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 31 of 49




   of the transferee or assignee that failed to provide him with adequate notice, or the date of the

   alleged transfer or assignment, he has failed to plausibly allege a violation of Section 1641(g).

           Accordingly, the Court grants Defendants’ motion to dismiss with respect to Plaintiff’s

   TILA claim, and dismisses Plaintiff’s TILA claim without prejudice. To the extent Plaintiff files

   a third amended complaint, he may seek to cure deficiencies identified herein by obtaining

   information from Defendants relating to: (1) any interest that the Unspecified HECM Acquisition

   Trusts may have in his mortgage, mortgage loan, or note; (2) an accounting of what interest

   Nationstar claims to have in his mortgage, mortgage loan, or note; and, (3) how, if at all, the

   ownership of his mortgage, mortgage loan, or note changed since Nationstar was initially assigned

   his mortgage loan in 2012. To the extent that Defendants act in bad faith by not providing complete

   information, the Court may consider imposing the appropriate sanction, including an adverse

   inference. Plaintiff may also consider amending his complaint to add Fannie Mae as a defendant

   given that it is Defendants’ representation that Fannie Mae is the owner of his mortgage loan and

   Fannie Mae apparently failed to make any required notifications to Plaintiff after obtaining that

   interest in his loan.

III.       Whether Plaintiff’s Conversion Claim is Plausibly Alleged

           “To establish a cause of action to recover damages for conversion, a plaintiff must show

   legal ownership or an immediate superior right of possession to a specific identifiable thing and

   must show that the defendant exercised an unauthorized dominion over the thing in question to the

   exclusion of the plaintiff’s rights.” Barnet v. Drawbridge Special Opportunities Fund LP, No. 14-

   CV-1376 PKC, 2014 WL 4393320, at *19 (S.D.N.Y. Sept. 5, 2014) (quoting Nat’l Ctr. for Crisis

   Mgmt., Inc. v. Lerner, 91 A.D.3d 920 (2d Dep’t 2012)). “Tangible personal property or specific

   money must be involved.” Lerner, 91 A.D.3d at 921 (internal citations and quotation marks

   omitted). Where, as here, the subject of the conversion claim is money, rather than other personal
                                                   31
           Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 32 of 49




property, there must be “a specific, identifiable fund and an obligation to return or otherwise treat

in a particular manner the specific fund in question.” Barnet, 2014 WL 4393320, at *21 (quoting

Thys v. Fortis Sec. LLC., 74 A.D.3d 546, 547 (1st Dep’t 2010)). Finally, “a plaintiff must have

either possessed the money or had a right to immediate possession of the money.” Id. (citing

Ehrlich v. Howe, 848 F. Supp. 482, 492 (S.D.N.Y. 1994) (holding that to establish a claim for

conversion of money based on a purported future interest, a plaintiff must allege “that the money

converted was in specific tangible funds of which the plaintiff was the legal owner and entitled to

immediate possession”)).

       In their moving papers, Defendants exclusively seek dismissal on the grounds that the

withdrawal of funds at issue here—i.e., (1) Defendants’ use of $7,265 from Plaintiff’s line of credit

to pay certain taxes, and (2) Defendants’ use of Plaintiff’s line of credit on May 31, 2019 to pay

other taxes—was authorized by the terms of the Reverse Mortgage, and thus cannot support a

common law conversion claim. 7 (Defs’ Mem. at 14.)

       Though Defendants’ argument is less than clear, the Court assumes that Defendants’ claim

of authority to withdraw funds from Plaintiff’s line of credit is based on Reverse Mortgage ¶¶ 2

and 5. These provisions provide that:

       PARAGRAPH 2

       Borrower shall pay all property charges consisting of taxes, ground rents, flood and
       hazard insurance premiums, and special assessments in a timely manner, and shall
       provide evidence of payment to Lender, unless Lender pays property charges by
       withholding funds from monthly payments due to the Borrower or by charging such
       payments to a line of credit as provided in the Loan Agreement.

       PARAGRAPH 5



       7
         Insofar as Defendants separately argue that Plaintiff’s conversion claim fails because he
cannot allege damages, this argument was improperly raised for the first time in their reply brief
and is therefore not considered by the Court.
                                                 32
         Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 33 of 49




         Borrower shall pay all governmental or municipal charges, fines, and impositions
         that are not included in Paragraph 2 [and] [i]f Borrower fails to make these
         payments . . . or there is a legal proceeding that may significantly affect Lender’s
         rights in the Property, then Lender may do and pay whatever is necessary to protect
         the value of the Property and Lender’s rights in the Property . . . Any amounts
         disbursed by Lender under this Paragraph shall become an additional debt of
         Borrower as provided for in the Loan Agreement and shall be secured by this
         Security Instrument.

(See SAC at Ex. A.) Plaintiff argues that these provisions only entitle Defendants to withdraw

money after any taxes become delinquent and, in any event, he would be entitled to written notice

and an opportunity to cure as a function of default New York law that was not superseded by the

Reverse Mortgage. (Pl’s Opp. 27-32.) Defendants claim that they are not arguing that they possess

an “unfettered right to seize funds from Plaintiff at any time for any reason,” but fail to expressly

articulate what circumstances give rise to their right to withdraw funds from Plaintiff’s line of

credit, and why those circumstances were triggered by the facts alleged in the SAC. (See Defs’

Reply at 6-7.)

         The Court cannot resolve this claim in favor of Defendants at this stage. Plaintiff’s

allegations in the SAC suggest that Defendants were entitled to withdraw funds to pay for tax

liabilities in February 2019 and May 2019 under the circumstances. As pled, Plaintiff was

apparently entitled to notice prior to the withdrawal of funds and did not receive such notice, and

no tax liabilities had ripened such that Defendants were entitled to advance funds from his line of

credit to avoid impairment of Defendants’ interest in the property. Because Defendants do not

point to any provision suggesting they were entitled to withdraw funds for tax liabilities that had

not ripened or to withdraw funds without providing prior notice, or offer any contractual

interpretation, they have failed to demonstrate that they had authority to withdraw funds and

accordingly, Defendants’ motion to dismiss is DENIED with respect to Plaintiff’s conversion

claim.


                                                 33
          Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 34 of 49




IV.      Whether Plaintiff’s Gross Negligence Claim is Adequately Alleged

         In seeking dismissal of Plaintiff’s negligence claim, Defendants assert, in sum:

         Similarly, in light of the authority granted to Nationstar by paragraphs 2 and 5 of
         the Mortgage, Plaintiff’s claim that Nationstar’s conduct constituted gross
         negligence and a breach of a duty of good faith and fair dealing must also fail.
         While New York law does recognize an implied covenant of good faith and fair
         dealing, that covenant must be construed to be consistent with the substantive
         provisions of the contract, and cannot add to the contract any substantive provisions
         not included by the parties. Mendez v. Bank of Am. Home Loans Servicing, LP, 840
         F. Supp. 2d 639, 652 (E.D.N.Y. 2012). Because Nationstar acted in accordance
         with the terms of the Mortgage, Plaintiff’s claims for gross negligence and violation
         of the implied covenant of good faith and fair dealing must be dismissed.

  (Defs’ Mem at 14.)

         As is apparent from the full text, Defendants seek dismissal of Plaintiff’s negligence claim

  based on case law regarding the viability of an implied covenant claim contravening express terms

  of a contract. See id. (citing Mendez v. Bank of Am. Home Loans Servicing, LP, 840 F. Supp. 2d

  639, 652 (E.D.N.Y. 2012) (noting that “New York law will not recognize a separate cause of action

  for breach of the implied covenant of good faith and fair dealing when it arises from the same

  allegations as a breach of contract claim.”). While the Court finds Plaintiff’s negligence claim

  facially confusing, 8 and might be inclined to dismiss the claim on other grounds had they been

  presented, Defendants are represented by counsel, and the Court will not sua sponte supply them

  with an argument for dismissal where Defendants neglected to articulate one themselves.

         Moreover, Defendants’ attempt to merge or streamline their breach of implied covenant

  and negligence arguments misses the mark and represents a failure by counsel to actually wrestle

  with the facts alleged in the SAC. New York law recognizes a similar principle to the one

  expressed above with respect to the implied covenant – i.e., that “a breach of contract will not give


         8
           As the Court is granting Plaintiff leave to replead his complaint, Plaintiff may consider
  further amending allegations relating to his negligence claim to address, among other things,
  damages he purports to arise from Defendants’ alleged negligence.
                                                   34
          Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 35 of 49




 rise to a tort claim unless a legal duty independent of the contract itself has been violated.”

 Bayerische Landesbank, New York Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 58 (2d Cir.

 2012).    However, read liberally, Plaintiff asserts that Defendants, as his servicer, have an

 independent duty to, among other things, “[s]afeguard and account for any money handled for the

 borrower” and “[a]ct with reasonable skill, care and diligence,” pursuant to New York State

 Department of Financial Security Rule § 419.2. (SAC ¶ 95; see also Pl’s Opp. At 38.) Defendants

 ignore Plaintiff’s assertion that an independent legal duty supports his negligence claim and as a

 consequence have not met their burden to demonstrate entitlement to dismissal under Fed. R. Civ.

 P 12(b)(6).

          Accordingly, Defendants’ motion to dismiss is DENIED with respect to Plaintiff’s

 negligence claim.

V.        Whether Plaintiff’s Implied Covenant of Good Faith
          and Fair Dealing Claim is Plausibly Pled

          As already recited, Defendants argue that Plaintiff’s claim for breach of the implied

 covenant of good faith and fair dealing fails because Defendants acted in accordance with the terms

 of the Reverse Mortgage and Plaintiff cannot use the implied covenant to supply additional

 obligations that would contradict the express terms of that agreement. (Defs’ Mem. at 14.) Read

 liberally, Plaintiff argues in response that the implied covenant can supply an obligation upon the

 contracting counterparty not to exercise discretion in an arbitrary or irrational way and that

 Defendants behaved in such a manner when they seized money from his line of credit without

 supplying him with notice or an opportunity to cure. (Pl’s Opp. at 36-37.)

          Implicit in every contract is a covenant of good faith and fair dealing, which encompasses

 any promise that a reasonable promisee would understand to be included. Michaan v. Gazebo

 Horticultural, Inc., 117 A.D.3d 692, 693, 985 N.Y.S.2d 601, 603 (2d Dep’t 2014). The covenant


                                                  35
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 36 of 49




is breached “where one party to a contract seeks to prevent its performance by, or to withhold its

benefits from, the other.” Collard v. Inc. Vill. of Flower Hill, 427 N.Y.S.2d 301, 302 (2d Dep’t

1980), aff’d, 52 N.Y.2d 594(1981). “[A] court may not imply a covenant inconsistent with terms

expressly set forth in an agreement; in other words, where an express covenant exists, a court may

not find an implied covenant on the same subject.” Trireme Energy Holdings, Inc., et al., v. Innogy

Renewables US LLC, et al., No. 20-CV-5015 (VEC), 2021 WL 3668092, at *5 (S.D.N.Y. Aug.

17, 2021) (citing Hartford Fire Ins. Co. v. Federated Dep’t Stores, Inc., 723 F. Supp. 976, 991

(S.D.N.Y. 1989); Murphy v. Am. Home Prods. Corp., 58 N.Y.2d 293, 304 (1983)). Nevertheless,

“an explicitly discretionary contract right may not be exercised in bad faith so as to frustrate the

other party’s right to the benefit under the agreement.” Legend Autorama, Ltd. v. Audi of Am.,

Inc., 954 N.Y.S.2d 141, 143–44 (2d Dep’t 2012) (quoting Richbell Info. Servs., Inc. v. Jupiter

Partners, L.P., 765 N.Y.S.2d 575, 587 (1st Dep’t 2003)).

       The issues presented to the Court are whether: (1) an implied obligation to provide Plaintiff

with ten days’ notice prior to withdrawing funds from his line of credit would either contradict

express terms of the Reverse Mortgage or provide Plaintiff with a benefit for which he did not

bargain, and (2) Plaintiff has plausibly alleged that Defendants’ discretion to “pay property

charges” was exercised in a manner that frustrates Plaintiff’s right to benefit under the agreement.

       As to the first question, the Court concludes that an implied obligation to provide Plaintiff

with ten days’ notice does not explicitly contradict any provision in the Reverse Mortgage insofar

as the Reverse Mortgage is silent as to whether any notice is to be provided prior to Defendants’

withdrawal of funds to satisfy any property liabilities. Nonetheless, the Court concludes that

implying a right to notice and an opportunity to cure into Paragraph 2 of the Reverse Mortgage

would “require the court to add a substantive provision for which the parties did not bargain.”



                                                36
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 37 of 49




Hartford Fire Ins. Co., 723 F. Supp. at 992. The parties have notice and cure provisions built into

the Reverse Mortgage with respect to other scenarios – e.g., pursuant to Paragraph 9(d) of the

Reverse Mortgage, Defendants must notify Plaintiff whenever the loan becomes due and payable

and cannot commence foreclosure until Plaintiff has had thirty days to cure the relevant deficiency.

(See SAC at Ex. B.) Given that the parties did include express notification and cure provisions

with respect to other scenarios, the Court is especially reluctant to rewrite the Reverse Mortgage

and add substantive provisions that could have been easily included in the first instance. Hartford

Fire Ins. Co., 723 F. Supp. at 992 (noting that attempts to add substantive provisions through the

implied covenant are “especially troublesome in light of the fact that the [agreement] could easily

have been drafted to incorporate expressly the terms the Plaintiffs now urge this court to imply.”).

       With respect to the second issue, the Court likewise concludes that Plaintiff has failed to

identify a contractual benefit that he is being denied through Defendants’ exercise of discretion.

While the Court, crediting Plaintiff’s allegations, would reach the conclusion that Defendants acted

in an irrational manner when they withdrew funds from Plaintiff’s line of credit despite the absence

of any tax liabilities, the Court nonetheless cannot conclude that this exercise of discretion

deprived Plaintiff of a benefit under the Reverse Mortgage. Indeed, Plaintiff affirmatively alleged

that the benefit he was deprived of stems from extracontractual duties. (See Pl’s Opp. at 36

(arguing that he was deprived of notice that he was entitled to “as delineated in New York law”);

SAC ¶ 101 (“The allegations here are essentially the same as those in the Third Cause Of action,

as above, also noting that the DFS imposes such a requirement – that Nationstar has a duty to

‘safeguard’ his funds.”).) In sum, because Plaintiff has not plausibly alleged that Defendants’

(albeit irrational) exercise of discretion deprived him of a benefit stemming from the Reverse

Mortgage, he has failed to plausibly allege a claim for breach of the implied covenant.



                                                37
          Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 38 of 49




         Accordingly, Defendants’ motion to dismiss is GRANTED with respect to Plaintiff’s

  implied covenant claim, and Plaintiff’s claim for breach of the implied covenant is dismissed

  without prejudice. If Plaintiff seeks to replead this claim he should attempt to cure the operative

  deficiency identified herein, i.e., he should plead what benefit, stemming from the contract, he was

  deprived of as a result of Defendants’ exercise of discretion. To the extent that Plaintiff’s position

  is that Defendants affirmatively breached the express terms of the Reverse Mortgage because they

  withdrew funds even though no liabilities had arisen, he might also, or instead, plead a breach of

  contract claim.

VI.      Whether Plaintiff’s N.Y. Gen. Bus. Law § 349 Claims are Plausibly Pled

         Section 349 prohibits “[d]eceptive acts or practices in the conduct of any business, trade or

  commerce or in the furnishing of any service in this state.” N.Y. Gen. Bus. Law § 349(a). A

  plaintiff asserting a cause of action under Section 349 “must [demonstrate] three elements: first,

  that the challenged act or practice was consumer-oriented; second, that it was misleading in a

  material way; and third, that the plaintiff suffered injury as a result of the deceptive act.” Rephen

  v. Gen. Motors Corp., 2016 WL 4051869, at *4 (S.D.N.Y. July 26, 2016) (internal quotation marks

  and citations omitted). The deceptive act may be a representation or omission. Braynina v. TJX

  Companies, Inc., 2016 WL 5374134, at *4 (S.D.N.Y. Sept. 26, 2016). Defendants seek dismissal

  of Plaintiff’s Section 349 claims on the grounds that Plaintiff has not adequately pleaded the first

  two elements.

         A.         Consumer Oriented Activity

         In New York, consumer oriented conduct refers to conduct which has “a broader impact

  on consumer at large.” Shapiro v. Berkshire Life Ins. Co., 212 F.3d 121, 126 (2d Cir. 2000)

  (quoting Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank, 85 N.Y.2d 20, 25

  (N.Y. 1995)). Though a plaintiff need not demonstrate a repetition or pattern of deceptive conduct,

                                                   38
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 39 of 49




“New York courts have recognized that ‘private contract disputes’ between the parties do not ‘fall

within the ambit of the statute.’” WorldHomeCenter.com, Inc. v. PLC Lighting, Inc., 851 F. Supp.

2d 494, 498 (S.D.N.Y. 2011) (quoting Oswego, 85 N.Y.2d at 25). The “consumer-oriented

requirement is to be liberally construed.” Id. at 499.

       A review of relevant caselaw illustrates some of the operative factors for assessing whether

conduct should be characterized as consumer oriented or a private transactions including whether

the operative transaction: (1) affected a broad swath of consumers, (2) consisted of standard

practices that necessarily affect numerous consumers, or (3) is unique to the parties. Thus, for

example, a defendant bank engaged in consumer-oriented behavior when it provided standard

documents to a customer plaintiff that it used upon opening all accounts. Oswego, 85 N.Y.2d at

26. Likewise, sellers of a professional textbook directed to legal professionals engaged in

consumer-oriented behavior even though legal professionals are a subclass of all consumers.

Himmelstein, McConnell, Gribben, Donoghue & Joseph, LLP v. Matthew Bender & Co., Inc., 37

N.Y.3d 169, 178 (2021). Even where “allegations that Defendant’s notices were transmitted

broadly to consumers is thin; however, they are sufficient to substantiate ‘consumer-oriented

conduct’ at the motion to dismiss stage.” Rephen, 2016 WL 4051869 at *4. Thus, a plaintiff’s

allegation that customers of a car manufacturer, including him, received false communications

from the car manufacturer was sufficient to plead consumer-oriented conduct. Id.

       Here, Plaintiff brings two claims under Section 349 that Plaintiff artfully describes as

“GBL allegations . . . in two flavors.” (Pl’s Opp. at 33.) The Court concludes that, read liberally,

Plaintiff has plausibly alleged consumer-oriented conduct, in part, with respect to one of his GBL

flavors. First, Plaintiff contends that Defendants violated Section 349 by failing, as a matter of

standard practice, to include a “Limited Waiver of Right to Foreclose” such as the one described



                                                 39
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 40 of 49




in 3 N.Y. Comp. Code R. & Regs. § 79.7(d) (stating that “All lenders must prepare a form entitled

‘Lender’s Limited Waiver of the Right of Foreclosure.’ This document shall. . . identify every

event . . . would give the mortgagee authority to terminate the loan, and shall be provided to and

signed by the mortgagor at the closing of every loan.”). At the outset, the Court notes that the

record supporting Plaintiff’s contention that other consumers similarly failed to receive the waiver

is indisputably thin. Nonetheless, his allegation that others also did not receive the required waiver

is sufficient to plead consumer-oriented conduct at this stage. Liberally construed, Plaintiff is

arguing that this is not just a feature of his distinct mortgage loan agreement with Nationstar, but

a standard practice engaged in by Nationstar writ large. Such a theory is viable under Oswego,

85 N.Y.2d at 26. 9

       Second, Plaintiff contends that Defendants violated Section 349 by deceptively charging

excessive interest based on a self-serving contention that the Reverse Mortgage contains a

typographical error with respect to how his adjustable mortgage interest rate is calculated. Though

Plaintiff nominally contends that this conduct “violated at a minimum consumers who had taken

mortgage with MetLife which were subsequently brought by Nationstar, not just Mr. Rosendale”

his pleadings demonstrate that the at-issue conduct concerns a unique private contract dispute. In

a similar transactional setting—i.e., where a mortgagor sued a mortgagee under Section 349 for

originating a loan with a commercially suspect debt to income ratio—it was determined that the

mortgagor failed to assert deceptive consumer-oriented conduct insofar as that claim derives “from




       9
         Defendants do not dispute for the purposes of the motion whether they are obligated to
provide a Limited Waiver of Right to Foreclose under New York regulations or whether in this
case, and in other similar loans, they would be exempted from providing such a form.
Accordingly, the issue was not before the Court. Nonetheless, Plaintiff is being granted leave to
further amend his complaint, and may wish to further clarify whether his loan possesses certain
characteristics that would render it subject to the regulations he identifies as operative.
                                                 40
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 41 of 49




the particular circumstances of this loan, namely, whether their unique debt to income ratio was

appropriate, and whether the nature of any advice allegedly given them regarding how to proceed

during the loan modification application process was misleading.” Silverman v. Household Fin.

Realty Corp. of New York, 979 F. Supp. 2d 313, 318 (E.D.N.Y. 2013). Similarly, Plaintiff directly

alleges that the deceptive practice consisted of “noting a ‘typographical error’” with respect to his

mortgage agreement as a basis to improperly “collect interest calculated to the third figure to the

right of the decimal” from him. (SAC ¶ 113.) By definition, a typographical error in a unique

mortgage agreement and a dispute over how to calculate a person’s adjustable interest rate in light

of the typographical error is a “‘private’ contract dispute over [calculation of an adjustable interest

rate],’ which does not ‘affect[ ] the consuming public at large,’ and therefore falls outside the

purview of General Business Law § 349.” Carlson v. Am. Int’l Grp., Inc., 30 N.Y.3d 288, 309, 89

N.E.3d 490, 503 (2017) (quoting New York Univ. v. Cont’l Ins. Co., 87 N.Y.2d 308, 321 (1995)).

       B.      Materially Misleading

       “As to the second element [of Section 349], whether a representation or an omission, the

deceptive practice must be likely to mislead a reasonable consumer acting reasonably under the

circumstances.” Heskiaoff v. Sling Media, Inc., 719 F. App’x 28, 31 (2d Cir. 2017) (summary

order) (internal quotation marks, alterations, and citation omitted). “It is not necessary under

[Section] 349 that a plaintiff establish the defendant’s intent to defraud or mislead.” Nick’s

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 124 (2d Cir. 2017) (internal quotation

marks, alterations, and citation omitted). “Rather, the term ‘deceptive practice’ in Section 349

[has been] interpreted to mean acts which are dishonest or misleading in a material respect.” Kelly

v. Cmty. Bank, N.A., No. 819CV919MADCFH, 2020 WL 777463, at *9 (N.D.N.Y. Feb. 18, 2020).

“[C]ourts have generally held that since the materially misleading conduct factor requires a

reasonableness analysis best suited for a jury, it cannot be resolved on a motion to dismiss.”
                                                  41
             Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 42 of 49




   Kronenberg v. Allstate Ins. Co., No. 18-CV-6899 (NGG) (JO), 2020 WL 1234603, at *3 (E.D.N.Y.

   Mar. 13, 2020).

             At this stage of the litigation, Plaintiff has sufficiently alleged that Defendants’ omission

   of a limited waiver of lender’s right to foreclose constitutes a materially misleading representation

   to survive a motion to dismiss. First, Defendants only contend that Plaintiff’s “argument that he

   was materially misled regarding the calculation of interest on his loan also fails.” (Defs’ Mem. at

   16.) Because Defendants do not affirmatively argue that Plaintiff’s Section 349 claim with respect

   to the omission of a limited waiver of lender’s right to foreclose fatally lacks a material

   misrepresentation, the issue is not properly before the Court. Second, even if Defendants argued

   that Plaintiff failed to articulate a material misrepresentation, that argument would fail. Plaintiff

   has contended, with some force, that a reasonable borrower would “believe that, as Ms. Begum

   asserts, there are no restrictions on Nationstar’s right to foreclose if it believes its security is at

   risk” notwithstanding contrary restrictions imposed under New York law and regulations. (SAC

   ¶ 105.)

             Accordingly, Defendants’ motion to dismiss is GRANTED with respect to Plaintiff’s

   Section 349 claim predicated upon Defendants’ alleged imposition of an excessively high interest

   rate with respect to his unique loan and DENIED with respect to Plaintiff’s Section 349 claim

   predicated upon Defendants’ omission of a limited waiver of a the right to foreclose pursuant to

   New York law. Count Seven of Plaintiff’s SAC—i.e., his Section 349 claim predicated upon

   Defendants’ imposition of an excessively high interest rate—is dismissed without prejudice, and

   Plaintiff may replead in an attempt to cure the defects identified herein.

VII.         Whether Plaintiff’s Infliction of Emotional Distress Claim is Plausibly Pled

             To assert a claim of intentional infliction of emotional distress under New York law,

   plaintiff must allege: (1) extreme and outrageous conduct, (2) intent to cause severe emotional
                                                      42
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 43 of 49




distress, (3) a causal connection between the conduct and the injury, and (4) severe emotional

distress. See Bender v. City of New York, 78 F.3d 787, 790 (2d Cir. 1996); Cuellar v. Love, 11-

CV-3632 NSR, 2014 WL 1486458 (S.D.N.Y. Apr. 11, 2014) (quoting Howell v. N.Y. Post Co., 81

N.Y.2d 115, 121 (1993)). Because the claim of intentional infliction of emotional distress is so

disfavored, a plaintiff must typically show that the defendant’s conduct has been “so extreme in

degree” as to exceed “all possible bounds of decency.” See Murphy v. Am. Home Prods. Corp.,

58 N.Y.2d 293, 303 (1983). Any allegations of suffering from severe emotional distress must be

supported with objective evidence and not speculative claims. See Allam v. Meyers, 906 F. Supp.

2d 274, 282 (S.D.N.Y. 2012) (citing Roche v. Claverack Coop. Ins. Co., 59 A.D.3d 914, 919 (3rd

Dept. 2009)); Cusimano v. United Health Servs. Hosps., Inc., 91 A.D.3d 1149, 1152 (3rd Dept.

2012); Walentas v. Johnes, 257 A.D.2d 352, 353 (1st Dept. 1999); Christenson v. Gutman, 249

A.D.2d 805, 808-09 (3rd Dept. 1998)).

       Plaintiff alleges no facts to demonstrate that Defendants performed an intentional act with

the purpose of causing or disregarding a substantial probability of causing severe emotional

distress. As alleged, Defendants inflicted emotional distress by: (1) repeatedly withdrawing funds

to pay for taxes that were not yet delinquent and (2) advising Plaintiff that foreclosure may result

from his failure to timely address taxes or remedy other issues. While Plaintiff argues that these

taxes were not due, he has not alleged that Defendants engaged in these withdrawals or

notifications regarding foreclosure for the purpose of causing emotional distress or with the

substantial probability that it would result in distress. Instead, documents attached to the SAC

demonstrate that Plaintiff was refunded where Defendants determined that funds were withdrawn

in error, which strongly cuts against the notion that they were intentionally seeking to distress

Plaintiff. (See, e.g., SAC at Ex. E.) Accordingly, and particularly because claims for intentional



                                                43
            Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 44 of 49




    infliction of emotional distress are highly disfavored, the Court finds that Plaintiff’s complaint is

    not sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S at 555.

           Defendants’ motion to dismiss is GRANTED with respect to Plaintiff’s claim of intentional

    infliction of emotional distress. Plaintiff’s claim of intentional infliction of emotional distress is

    dismissed without prejudice.

VIII.      Whether Plaintiff’s N.Y. Real Property Law § 329 Claim is Plausibly Pled

           Plaintiff seeks a declaratory judgment that the Reverse Mortgage does not secure his note

    due to alleged alterations to the property description contained in the Reverse Mortgage and

    because it was not properly notarized. (SAC ¶¶ 116-125.) Defendants argue that the Court should

    dismiss this claim because: (1) the mortgage was properly recorded, and (2) it is improper to

    invalidate a recorded mortgage under New York based upon an inaccurate property description.

    (Defs’ Mem. at 16-17.)

           Pursuant to N.Y. Real Property Law § 329 (“Section 329”):

           An owner of real property or of any undivided part thereof or interest therein or an
           owner of rent to accrue from a tenancy or subtenancy thereof, may maintain an
           action to have any recorded instrument in writing relating to such real property or
           interest therein, other than those required by law to be recorded, or any recorded
           assignment of rent to accrue from a tenancy or subtenancy of such property or
           interest therein declared void or invalid, or to have the same canceled of record as
           to said real property, or his undivided part thereof or interest therein, or as to the
           rent to accrue therefrom belonging to him.

    N.Y. Real Prop. Law § 329. Under this section “an owner of real property may maintain an action

    to have any instrument in writing relating to such real property which has been improperly

    recorded cancelled of record.” Sobel v. Wolf, 216 N.Y.S.2d 132, 133 (Sup. Ct., Westchester Cty.

    1961). Plaintiffs have successfully sued for invalidation of defective mortgages where they have

    proven “a fundamental defect with the underlying record.” Plotch v. Wells Fargo Bank, N.A., No.

    17CV00309NGRER, 2018 WL 3642625, at *3 (E.D.N.Y. Aug. 1, 2018) (citing Greenpoint Bank


                                                     44
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 45 of 49




v. Parissi, 256 A.D.2d 548, 549 (2d Dep’t 1998) (mortgage signed pursuant to forged power of

attorney); Drago v. Flemwellin, 33 A.D.2d 570, 571 (2d Dep’t 1969) (parties’ acknowledgment

not before a notary); Griffith v. Bergstol, 23 A.D.2d 686, 687 (2d Dep’t 1965) (memorandum not

acknowledged by the parties and signatures of witnesses defective); Newpar Estates, Inc. v.

Barilla, 4 A.D.2d 186, 187 (1st Dep’t 1957) (contract not signed by mortgagor); Pape v. Pape, 39

Misc. 2d 268, 269 (Sup. Ct. Nassau Cty. 1963) (agreement not signed by property owner); Sobel

v. Wolf, 216 N.Y.S. 2d 132, 133 (Sup. Ct. Westchester Cty. 1961) (notary did not witness mortgage

execution); Puglisi v. Belasky, 118 Misc. 336, 337 (Sup. Ct. Kings Cty. 1922) (executory contract

unacknowledged); cf. South Point, Inc. v. John, 140 A.D.3d 1150, 1150 (2d Dep’t 2016) (process

server’s affidavit did not demonstrate execution before notary)).

       Plaintiff has alleged just such a fundamental defect here – i.e., he alleges that: (1) at the

closing of the Reverse Mortgage in June 2009 he noticed and objected to an improper description

of the property contained in the agreement, (2) the lender’s counsel acknowledged his objection

and modified the Reverse Mortgage to remove the property description, (3) he signed a version of

the mortgage that did not contain the improper property description, (4) a version of the Reverse

Mortgage containing the improper property description was notarized by a person that was not

present at the closing, and the improperly notarized and described version was recorded. (SAC ¶¶

116 – 125.) Defendants appear to misconstrue the operative alleged facts here by arguing that

Plaintiff’s “unsupported allegation that the Mortgage was altered after closing cannot overcome

the fact that the recorded version of the Mortgage contains the property description he claims was

added after the fact.” (Defs’ Mem at 16.) The existence of a recorded version of the Reverse

Mortgage containing the improper property description is consistent with his allegation of the

improper notarization, and is not a basis to dismiss his claim. If the existence of a recording were



                                                45
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 46 of 49




a basis to dismiss a Section 329 claim, it is hard to see how any Section 329 could be actionable

insofar as the action is predicated upon invalidating a recorded mortgage.

        The Court notes that, by Plaintiff’s admission, he was the owner of part of the property

described in the Reverse Mortgage and signed a mortgage that was intended to encumber that

property. (Pl’s Opp. at 40 (“in fact I did sign such a mortgage . . . in a different form than eventually

notarized”).) While this admission does not doom Plaintiff’s Section 329 claim, he may consider

instead seeking reformation. Indeed, even if he prevailed on his Section 329 claim “[a] proven,

unrecorded mortgage is still enforceable against the owner/mortgagor.” In re Broadway Equity

Holdings LLC, 617 B.R. 777, 792 (Bankr. S.D.N.Y. 2020). Accordingly, the mortgage that he

admits to having executed would likely still be enforceable even if Plaintiff prevailed in having

the recorded version cancelled.

        Defendants’ motion to dismiss is DENIED with respect to Plaintiff’s Section 329 claim.

As Plaintiff is being granted leave to amend other claims that have been dismissed without

prejudice, Plaintiff may consider seeking reformation of his mortgage rather than, or in addition

to, invalidation of the recorded mortgage.

                                           CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss the Complaint is GRANTED, in

part, and DENIED in part. Plaintiff’s claims for violation of RESPA, violation of TILA, breach

of the implied covenant of good faith and fair dealing, intentional infliction of emotion distress

claims, and his Section 349 claim predicated upon excessive interest rates are dismissed without

prejudice. Plaintiff’s surviving claims are his: (1) conversion, (2) gross negligence, (3) Section

349 claim predicated upon Defendants’ failure to communicate any limited waiver of right to

foreclose consistent with New York law, and (4) Section 329 claims. Plaintiff is granted leave to

file a Third Amended Complaint to address deficiencies with respect to the claims that the Court
                                                   46
        Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 47 of 49




has identified, including with respect to the claims that the Court has dismissed without prejudice.

If he chooses to do so, Plaintiff will have until October 22, 2021 to file a Third Amended Complaint

consistent with this order. Plaintiff is advised that the Third Amended Complaint will replace not

supplement the Second Amended Complaint so any claims, facts, or attachments that Plaintiff

wishes the Court to consider must be within or attached to the Third Amended Complaint.

Defendants are then directed to answer or otherwise respond by November 12, 2021.

       If Plaintiff fails to file a Third Amended Complaint within the time allowed, and he cannot

show good cause to excuse such failure, those claims dismissed without prejudice by this order

will be deemed dismissed with prejudice.

       Finally, the parties are also directed to submit a Case Management Plan (attached) by

September 22, 2021.

       The Clerk of Court is respectfully directed to terminate the motion at ECF No. 32. The

Clerk is also respectfully directed to mail a copy of this Opinion and Order to Plaintiff at the

address listed on ECF and to file proof of service on the docket.



Dated: September 7, 2021                                      SO ORDERED:
White Plains, New York

                                                ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge




                                                47
          Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 48 of 49




UNITED STATES DISTRICT COURT                                                   Rev. Jan. 2012
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x

                                                                  CIVIL CASE DISCOVERY PLAN
                                            Plaintiff(s),         AND SCHEDULING ORDER
                 - against -


                                              Defendant(s).              CV                     (NSR)
-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

        1.       All parties [consent] [do not consent] to conducting all further proceedings before
                 a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                 The parties are free to withhold consent without adverse substantive consequences.
                 (If all parties consent, the remaining paragraphs of this form need not be
                 completed.)

        2.       This case [is] [is not] to be tried to a jury.

        3.       Joinder of additional parties must be accomplished by
                 _______________________.

        4.       Amended pleadings may be filed until _____________________.

        5.       Interrogatories shall be served no later than ___________________, and responses
                 thereto shall be served within thirty (30) days thereafter. The provisions of Local
                 Civil Rule 33.3 [shall] [shall not] apply to this case.

        6.       First request for production of documents, if any, shall be served no later than
                 ____________________.

        7.       Non-expert depositions shall be completed by ____________________________.

                 a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                          be held until all parties have responded to any first requests for production
                          of documents.

                 b.       Depositions shall proceed concurrently.

                 c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
                          non-party depositions shall follow party depositions.
       Case 7:19-cv-09263-NSR Document 63 Filed 09/07/21 Page 49 of 49




      8.    Any further interrogatories, including expert interrogatories, shall be served no
            later than _______________________.

      9.    Requests to Admit, if any, shall be served no later than
            ______________________.

      10.   Expert reports shall be served no later than ______________________.

      11.   Rebuttal expert reports shall be served no later than ______________________.

      12.   Expert depositions shall be completed by ______________________.

      13.   Additional provisions agreed upon by counsel are attached hereto and made a part
            hereof.

      14.   ALL DISCOVERY SHALL BE COMPLETED BY ______________________.

      15.   Any motions shall be filed in accordance with the Court’s Individual Practices.

      16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without
            leave of Court (or the assigned Magistrate Judge acting under a specific order of
            reference).

      17.   The Magistrate Judge assigned to this case is the Hon.                                   .

      18.   If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
            the Magistrate Judge will schedule a date certain for trial and will, if necessary,
            amend this Order consistent therewith.

      19.   The next case management conference is scheduled for _____________________,
            at ____________. (The Court will set this date at the initial conference.)



      SO ORDERED.

Dated: White Plains, New York
       _______________________


                                                           Nelson S. Román, U.S. District Judge
